            Case 1:20-cv-10306-VSB Document 17 Filed 04/19/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
                                                                                     4/19/2021
DEBORAH DONOGHUE,                                           :
                                                            :
                                         Plaintiff,         :
                                                            :           20-CV-10306 (VSB)
                           -against-                        :
                                                            :               ORDER
HALE PARTNERSHIP CAPITAL                                    :
MANAGEMENT, LLC et al.,                                     :
                                                            :
                                         Defendants. :
                                                            :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Plaintiff filed this action on December 7, 2020, (Doc. 1), and filed an affidavit of service

 on February 22, 2021, (Doc. 9). The parties agreed to two stipulations extending Defendants’

 time to answer the complaint. (Docs. 11, 16.) The deadline for Defendants to respond to

 Plaintiff’s complaint was April 14, 2021. (See Doc. 16.) To date, Defendants have not

 responded to the complaint. Plaintiff, however, has taken no action to prosecute this case.

 Accordingly, if Plaintiff intends to seek a default judgment she is directed to do so in accordance

 with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than May 19,

 2021. If Plaintiff fails to do so or otherwise demonstrate that she intends to prosecute this

 litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

 Procedure 41(b).

 SO ORDERED.

Dated:       April 19, 2021
             New York, New York                             ________________________________
                                                            VERNON S. BRODERICK
                                                            United States District Judge
